Citation Nr: 1132570	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  03-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision by the VA RO in Nashville, Tennessee, which denied claims of service connection for degenerative disease of the lumbar spine and entitlement to TDIU.  In August 2003, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

On July 14, 2005, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  In September 2005, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2008.  

In an April 2008 decision, the Board denied the Veteran's claims of entitlement to service connection for degenerative disease of the lumbar spine and entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the parties to the appeal submitted a Joint Motion to Vacate the Board Decision and to remand for Readjudication.  By a June 2009 Order, the Court granted the parties' motion.  

In February 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in October 2010.  


FINDINGS OF FACT

1.  The Veteran does not have degenerative disease of the lumbar spine that is related to his military service.  

2.  The Veteran's service-connected right shoulder joint disability and right shoulder scar do not combine to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative disease of the lumbar spine that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2001 and November 2001 from the RO to the Veteran, which were issued prior to the RO decisions in August 2001 and May 2002.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  


The U.S. Army and Joint Services Records Research Center (JSRRC) has indicated that it can find no evidence of a Jeep accident said to have occurred in Korea in which the veteran avers he was injured, and there were no relevant records found in a search of inpatient records at the hospital at Osan Air Force Base in the Republic of Korea for the time period in which the Veteran believed he was treated there following the putative Jeep accident.  The veteran avers that his two claimed motor vehicle accidents, one in Florida in 1978, and a Jeep accident in Korea in 1980, both occurred while he was on temporary duty (TDY) orders, suggesting that might be a reason they are not documented in the records.  Of record is a May 1979 authorization for six TDY trips from Osan AB to either Kansan AB or Taegu AB during the period from late May 1979 through the end of August 1979.  The U.S. Air Force Personnel Center could not provide records of the veteran's claimed TDY orders because they are not kept in the Air Force's Master Personnel Record.  More recently, in August 2010, a response from the Records Management Center indicates that there was no evidence of inpatient treatment records for the Veteran at the 121st evacuation hospital in Seoul Korea, and there was no evidence of any back injury. 

Similarly, records of the claimed 1978 accident in Florida are not available; nor are there any treatment records from the Tampa General Hospital showing post-accident treatment of the Veteran.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The Veteran entered active duty in December 1958.  The service treatment records (STRs) reflect that he was seen for complaints of back pain in April 1965; following examination, he was diagnosed with osteotomy of the head of the right humerus.  The remainder of the STRs is completely silent with respect to any complaints, findings or treatment for a back injury.  

In 1984, the Veteran filed a formal claim with VA.  He asserted that service connection was warranted for a right shoulder disability.  He made no mention of a back disability.  A VA examination report, dated in September 1984, does not refer to any complaints of a back disorder.  (The examination was conducted with a view toward addressing the claim of service connection for a shoulder disability.)

A claim of service connection for a back disorder (VA Form 21-526) was received in March 2001.  Submitted in support of the claim was a statement from Dr. Victor Palffy, dated in March 2001, indicating that it was his professional opinion that the deterioration in the disc more likely than not started over twenty-five years ago.  

The Veteran was afforded a VA examination in May 2001 in conjunction with his claim for service connection.  At that time, he reported accidents in the military with lumbar spine injury.  Examination of the lumbar spine revealed mild scoliosis curvature towards the right on the lower part of the thoracic spine, and that the muscles palpated in that area were tense.  The Veteran had forward flexion to 112 degrees, limited by pain.  X-ray examination revealed spurs from vertebrae and mild disc narrowing at L5-S1; there was degenerative joint disease in the lumbosacral spine area.  The pertinent diagnosis was osteoarthritis of the lumbosacral spine, with some narrowing at L5-S1.  No opinion was expressed regarding the etiology of the lumbar spine disorder.  

Submitted in support of the Veteran's claim were records from the Social Security Administration (SSA), which show that the Veteran was granted SSA disability benefits effective from December 1999.  Those records contain findings that the veteran is disabled according to SSA standards due to right shoulder disability and degenerative disc disease of the lumbar spine with mild narrowing at L5-S1.  

The SSA records include the report of an evaluation conducted in February 2001 for the Tennessee Disability Determination Service by T. Fisher, D.O. Dr. Fisher noted that the veteran told him that he had been employed as an office manager for 20 years by a towing firm in Florida, but had left due to lay-off; the reason for the lay-off was not specified in Dr. Fisher's report.  The veteran complained to Dr. Fisher of "long-standing low back pain during the last two years." Dr. Fisher determined that there were no neurological deficits noted on examination, and that the veteran should be able to perform jobs that require standing and ambulating, lifting objects weighing 10-15 pounds.

A February 2001 letter from the veteran describes treatment given by chiropractor Victory Palffy over a six-week period beginning in June 2000. The letter also contains an endorsement by Dr. Palffy expressing an opinion that the deterioration of the veteran's disc more likely than not started over twenty-five years previously. No further explanation was provided.

Received in October 2001 was a letter dated in June 1999 from G. M. D., the chief executive officer of a towing company, for whom the Veteran had worked in Tampa, Florida.  The gist of the letter was that the company was being bought out, that the Veteran's employment contract was not going to be renewed by the new owner, and that the CEO could not, in good conscience, recommend the Veteran for employment because the Veteran's back problems "have gotten worse," affecting his ability to inspect wreckers in a timely fashion.  

Received in November 2001 were treatment reports from Dr. Foster dated from June 2001 to October 2001.  These records show that the Veteran received ongoing evaluation and physical therapy for chronic low back pain due to his degenerative disc disease of the lumbar spine.  An evaluation from Dr. Robert Canon, dated in February 2002 confirmed a finding of degenerative disc disease in the lumbar spine.  

Of record are medical records dated from 2001 through 2003, VA as well as private treatment reports showing ongoing evaluation and treatment for a lumbar spine disorder.  

Also of record are treatment records from Robert Canon, M.D., documenting treatment in June and July 2003.  Relying on the Veteran's report of an automobile accident in 1978 and of multiple treatments in "military clinics concerning back pain over the years since 1980," Dr. Canon opined that it is reasonable to assume that the condition of his back is now a result of the cumulative trauma over the past 25 years, and that it would therefore be military related.  Dr. Canon did not explain his term "cumulative trauma," other than to note that the current degenerative changes in the veteran's spine are the result of the cumulative effect of "all traumas that he has been involved in his lifetime," including injuries sustained in the 1978 motor vehicle accident.  

At his personal hearing in August 2003, the Veteran testified that he was initially involved in a car accident in 1976 while stationed in Tampa, Florida; he stated that he was on mission to Avon Park, Florida and was returning home when his brakes failed and he ended up hitting a telephone pole.  The Veteran indicated that he sustained a back injury and was treated at Tampa General Hospital.  The Veteran stated that he was issued a cane because he had significant pain in his back.  The Veteran reported being involved in a jeep accident at a work site in Seoul Korea in 1980.  The Veteran indicated that the jeep turned over and he landed on his side, aggravating his prior back injury and his shoulder.  The Veteran stated that he did not suffer any back injury after his discharge from military service.  The Veteran noted that he has been found to be disabled by the Social Security Administration due to his back and his shoulder.  

A statement dated in June 2004 from an individual who knew the Veteran in the mid- to late 1970s in Florida shows that the Veteran was treated in Tampa General Hospital for back, leg, and neck injuries after a motor vehicle accident.

At his hearing before the Board in July 2005, the Veteran again testified that he sustained a back injury as a result of a motor vehicle accident in service.  The Veteran related that his private physician has provided an opinion that the deterioration of the disc in his spine started over 25 years ago.  The Veteran maintained that he did not have any back injuries either prior to or after his discharge from military service.  The Veteran indicated that he has been unable to work; he stated that he has been receiving social security disability as a result of his back and shoulder conditions.  

On the occasion of another VA examination in November 2007, the Veteran stated that he injured his back in a motor vehicle accident in the military and was treated at a civilian hospital.  He could not recall whether he ever reported the incident to the military or was treated by the military.  The Veteran reported suffering another injury in 1980 in a jeep accident in Korea; at that time, he was treated in an army hospital in Seoul, Korea.  He denied any period of hospitalization or surgery for the lower back.  It was noted that the Veteran was unable or unwilling to cooperate with the examination, stating that any movement would cause him to fall.  A CT scan of the lumbar spine revealed a mild degenerative change involving articulate facet joints, L4-L5 and L5-S1, vacuum phenomenon gas formation narrowing the disc space L5-S1.  The pertinent diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's back problem was related to his military service.  The examiner stated that the Veteran maintains that his statements that he was injured in 2 to 3 motor vehicle accidents while in the military; it appears from a review of the records that no record exists anywhere that any of the claimed MVAs.  The examiner also noted that the Veteran also reported a history of treatment for a back condition in the 1980s, but no such records were ever found.  It was also noted that, while the Veteran reported back pain as early as 1961, the Veteran never reported a back problem to the military in any of his multiple medical examinations from 1958 to 1981.  The examiner stated that, given the lack of medical records for back problems throughout the Veteran's military career and throughout the 1980s and 1990s, coupled with the fact that degenerative problems of the lumbar spine are common in patients over 60 years of age, it was less likely than not that the Veteran's back problem was related to military service.  It was noted that, as of 2001, the date of the earliest records of treatment for back pain, the Veteran would have been 60 years of age.  

Received in September 2009 were several statements from individuals who served with the Veteran.  In one statement, dated in July 2009, G. B. L. recalled being assigned with the Veteran to the Wing Mobility team in 1977 and performing inspections on the Avon Park Test Range in Florida.  Also received in September 2009 was a statement from J. D., dated in July 2009, who was a tow truck driver who recalled being summoned to tow the Veteran's car after he became involved in a car accident; he noted that the Veteran was injured and had been transferred by ambulance to Tampa General Hospital.  Also of record is a lay statement dated in August 2009 from the son of a body shop owner, who reported that he recalled the Veteran's car being brought in for repair after he was involved in a car accident.  

Received in August 2010 was a response from the Records Management Center indicating that a review of their records showed no evidence of inpatient treatment records for the Veteran at the 121st Evacuation Hospital in Seoul Korea or of any back injury from July 1, 1979 through September 30, 1979 at the Osan Air Force Base.  

In a statement from Dr. Aliya Ali, dated in March 2011, Dr. Ali reported that the Veteran was involved in three accidents while in the service; he also noted that he was not involved in any post-service accidents and did not sustain any known post-service back injury.  Dr. Ali stated that he disagreed with the VA examiner's position that the lack of medical records should dismiss outright the Veteran's claims of the three accidents in service.  Dr. Ali noted that there was an eyewitness report of the accident in Florida, and there was a letter from the CEO of the towing company dated in June 1999 that states "I could not in good conscience recommend you for employment as your back problems have gotten worse; you cannot complete all the required tasks."  Dr. Ali stated that the Veteran suffered three different motor vehicle accidents during his military career, injuring his back; and he did not have any post-service injuries to his back.  There are various supporting documentation for these injuries.  He explained that, after a back injury has been sustained it will usually initially follow a waxing and waning course and may ultimately become progressively more sustained if conservative treatment fails; and, decades down the road the constellation of symptoms may progress to disability if routine treatment is unable to address the underlying injury.  Dr. Ali stated that it was his opinion that it was more likely than not that the Veteran's multiple motor vehicle accidents while in service eventually culminated in his low back disability of degenerative disc disease of the lumbar spine.  

III.  Analysis-Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After a review of the record, including the medical evidence, testimony and statements made by the Veteran and others on his behalf, the Board finds that service connection for degenerative disease of the lumbar spine is not warranted.  Significantly, while the service treatment records reflect complaints of low back pain in April 1965, the remainder of the service treatment records (STRs) are completely silent with respect to any complaints or diagnosis of a low back disorder.  The first clinical documentation of the onset of a chronic low back disorder is in May 2001, some 20 years after service separation.  A former employer noted that the Veteran had had worsening problems in 1999, yet this is still many years after the Veteran left military service.  The lack of clinical documentation of a chronic problem does not definitively answer the question before the Board, but it is something that may be considered.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

The Veteran here has contended continuity of low back pain symptomatology following in-service motor vehicle accidents in about 1978 and 1980.  However, as noted above, the STRs are completely silent with respect to any complaints or findings of a back injury or back disorder.  This includes examination conducted after the putative injuries where the Veteran had opportunity to report chronic back pain, but did not.  At a July 1980 examination, he specifically reported that he had not had recurrent back pain.  Moreover, he failed to raise a claim of entitlement to service connection for a low back disorder until 2001, over 20 years following discharge.  It is clear that he knew how to file such a claim in 1984 when he completed the form necessary to pursue a claim of service connection for his right shoulder disability, but he did not mention his back.  This failure to raise a claim also strongly suggests that he has not suffered from chronic and continuous symptomatology since military service.  Because of these things, especially the failure to mention a back problem when examined by the military in 1980, the Board finds that his assertions (implied or explicit) regarding continued symptoms are not credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1981 and the first diagnoses many years later, is itself evidence which tends to show that the Veteran's current back disorder did not have its onset in service or for many years thereafter.  

There are conflicting medical opinions of record regarding the relationship between current back disorder and military service.  Significantly, in a medical statement dated in March 2001, the Veteran's private physician stated that the deterioration of the Veteran's disc more likely than not started over twenty-five years previously.  On the contrary, the November 2007 VA examiner opined that it was less likely as not that the Veteran's degenerative disc disease of the lumbar spine was related to his military service.  The VA examiner explained that the there was no record of the Veteran's reported motor vehicle accidents and no record of treatment for back complaints in the 1980s.  The VA examiner cited medical literature that concluded that degenerative arthritis affecting the spine typically affects individuals over the age of 60 years, such as the Veteran when he started receiving treatment for back.  More recently, the Veteran submitted another medical statement in support of his claim from Dr. Aliya Ali, dated in March 2011.  Dr. Ali stated that it was his opinion that it was more likely than not that the Veteran's multiple motor vehicle accidents while in service eventually culminated in his low back disability of degenerative disc disease of the lumbar spine.  

In assessing evidence such as medical opinions, the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence in the adjudication on the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the reasons below, the Board finds that the opinion offered by the November 2007 VA examiner is more persuasive than the opinion rendered by Drs. Palffy and Ali, or Dr. Canon who said that cumulative trauma over the previous 25 years had resulted in the disability.  Significantly, Drs. Palffy and Canon did not provide any rationale or explanation in support of their statements.  They simply made conclusory statements that the Veteran's disc problems started over twenty-five years earlier or were the cumulative effect of trauma over the years; there was no supporting reason given for reaching that conclusion.  There is no indication that the private doctors had access to or reviewed the Veteran's claims folder and associated medical records.  On the contrary, the November 2007 VA examiner included a thorough review of the Veteran's claims file, including the statement from Dr. Palffy; the Veteran's medical history was considered, and a complete rationale was provided; as such, the VA examiner's opinion is of greater evidentiary value.  

The Board acknowledges that the Veteran has submitted a positive opinion from Dr. Ali who stated that it was more likely than not that the Veteran's multiple motor vehicle accidents while in service eventually culminated in his low back disability of degenerative disc disease of the lumbar spine.  Dr. Ali's opinions provide evidence in support of the Veteran's claims, but are of relatively little to no probative weight.  It appears that Dr. Ali's opinion is based upon history reported by the Veteran, himself, decades after his military service ended, and most importantly unsupported by the other evidence of record.  (As noted above, the Board has found statements regarding continuity of symptoms as being incredible.)  Dr. Ali made certain assumptions based on the history the Veteran had provided, which are not supported by the record.  It is noteworthy that the evidence of record contains no supporting evidence and no corroborating records, that any injuries sustained as a result of motor vehicle accidents during service resulted in continued problems, even problems that waxed and waned over time.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Medical history provided by a Veteran and recorded by physician without additional enhancement or analysis is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  

As for the Veteran's statements and testimony, relating his current back disorder to the service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

In the absence of probative medical evidence providing a link between current back disorder and the Veteran's military service, the Veteran's claim must be denied.  While Dr. Ali provided a nexus opinion, it is not persuasive.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kolwaski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  While there is evidence of the Veteran being in motor vehicle accidents, there is no credible evidence that any injuries sustained therein resulted in continued problems.  The Veteran's lumbar spine disorder is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for degenerative disease of the lumbar spine must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2009).  

IV.  Analysis-TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a) (2).  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board notes at the outset that the Veteran is service connected for degenerative arthritis of the right shoulder, which has been rated as 30 percent disabling, and for scar, residual of surgery to the right shoulder, rated as 0 percent disabling, for a combined disability rating of 30 percent.  See 38 C.F.R. § 4.25 (2010).  At the outset, the Board acknowledges that the Veteran's disabilities are of common etiology.  The current combined evaluation for the Veteran's service-connected disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2010).  He thus does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for a single disability, that disability must be rated as at least 60 percent disabling.  

It is also the policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age that would justify consideration of a total rating based on extraschedular consideration.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on an extraschedular claim for TDIU, the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Here, the evidence of record does not suggest that the Veteran is unemployable due solely to his service-connected right shoulder problems.  In that connection, the Board notes at the outset that by his own contentions, as reflected in the July 2005 hearing transcript, the Veteran is unemployable as a result not only of his service-connected right shoulder disorders but also because of his non-service-connected back disability.  In fact, in the October 2002 Social Security determination, disorder of the back was listed as the primary cause of the Veteran's unemployability.  To that end, the Board looks to a June 1999 statement in which the Veteran's employer, D & D Towing and Recovery, Inc. indicated that he would not be able to complete his tasks and work assignments due to the worsening of his back condition.  Although the Board acknowledges that the Veteran is currently service connected for both a right shoulder disorder and residual scar from the surgery for the right shoulder, the fact remains that the Veteran is not service connected for any back disability.  There is simply no medical evidence in the file to support a conclusion that the Veteran's service-connected disabilities--without regard to his non-service-connected disability--have at any time combined to make him unemployable.  38 C.F.R. § 3.341(a).  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of a total disability rating based on unemployability due to service-connected disabilities is not warranted, and referral for consideration of an extraschedular assignment of TDIU is not warranted.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).   


ORDER

Service connection for degenerative disease of the lumbar spine is denied.  

A total disability rating based on individual unemployability due to service-connected disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


